380 U.S. 447 (1965)
ABERNATHY ET AL.
v.
ALABAMA.
No. 9.
Supreme Court of United States.
Argued October 12-13, 1964.
Decided April 5, 1965.
CERTIORARI TO THE COURT OF APPEALS OF ALABAMA.
Louis H. Pollak argued the cause for petitioners. With him on the brief were Jack Greenberg, Constance Baker Motley, James M. Nabrit III, Fred D. Gray and Charles S. Conley.
Leslie Hall, Assistant Attorney General of Alabama, argued the cause for respondent. With him on the brief was Richmond M. Flowers, Attorney General of Alabama.
PER CURIAM.
The judgments are reversed. Boynton v. Virginia, 364 U. S. 454.
MR. JUSTICE BLACK and MR. JUSTICE WHITE took no part in the consideration or decision of this case.